   8:21-cv-00007-RGK-PRSE Doc # 8 Filed: 02/02/21 Page 1 of 4 - Page ID # 45




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

SAMUEL MCCRAY,

                     Petitioner,                               8:21CV7

       vs.
                                                  MEMORANDUM AND ORDER
STATE OF NEBRASKA,

                     Respondent.


       This matter is before the court on preliminary review of Petitioner Samuel
McCray’s Petition for Writ of Habeas Corpus (Filing 1) brought pursuant to 28 U.S.C.
§ 2254. The purpose of this review is to determine whether Petitioner’s claims, when
liberally construed, are potentially cognizable in federal court. Condensed and
summarized for clarity, Petitioner’s claims are:

      Claim One: The defendant was denied effective assistance of trial and
      appellate counsel in one or more ways alleged in the petition.

      Claim Two: The defendant was denied due process of law when he was
      denied an evidentiary hearing regarding ineffective assistance of counsel
      by the state post-conviction judge.

       The court determines that these claims, when liberally construed, are potentially
cognizable in federal court. However, the court cautions Petitioner that no
determination has been made regarding the merits of these claims or any defenses to
them or whether there are procedural bars that will prevent Petitioner from obtaining
the relief sought.

      IT IS THEREFORE ORDERED that:
   8:21-cv-00007-RGK-PRSE Doc # 8 Filed: 02/02/21 Page 2 of 4 - Page ID # 46




      1.     Upon initial review of the habeas corpus petition (Filing 1), the court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.     By March 19, 2021, Respondent must file a motion for summary judgment
or state court records in support of an answer. The clerk of the court is directed to set a
pro se case management deadline in this case using the following text: March 19, 2021:
deadline for Respondent to file state court records in support of answer or motion for
summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the following
procedures must be followed by Respondent and Petitioner:

              A.    The motion for summary judgment must be accompanied by a
separate brief, submitted at the time the motion is filed.

              B.      The motion for summary judgment must be supported by any state
court records that are necessary to support the motion. Those records must be contained
in a separate filing entitled: “Designation of State Court Records in Support of Motion
for Summary Judgment.”

              C.     Copies of the motion for summary judgment, the designation,
including state court records, and Respondent’s brief must be served on Petitioner
except that Respondent is only required to provide Petitioner with a copy of the specific
pages of the record that are cited in Respondent’s motion and brief. In the event that the
designation of state court records is deemed insufficient by Petitioner or Petitioner
needs additional records from the designation, Petitioner may file a motion with the
court requesting additional documents. Such motion must set forth the documents
requested and the reasons the documents are relevant to the cognizable claims.

           D.    No later than 30 days following the filing of the motion for
summary judgment, Petitioner must file and serve a brief in opposition to the motion


                                            2
   8:21-cv-00007-RGK-PRSE Doc # 8 Filed: 02/02/21 Page 3 of 4 - Page ID # 47




for summary judgment. Petitioner may not submit other documents unless directed to
do so by the court.

              E.     No later than 30 days after Petitioner’s brief is filed, Respondent
must file and serve a reply brief. In the event that Respondent elects not to file a reply
brief, he should inform the court by filing a notice stating that he will not file a reply
brief and that the motion is therefore fully submitted for decision.

              F.     If the motion for summary judgment is denied, Respondent must
file an answer, a designation and a brief that complies with terms of this order. (See the
following paragraph.) The documents must be filed no later than 30 days after the denial
of the motion for summary judgment. Respondent is warned that failure to file an
answer, a designation and a brief in a timely fashion may result in the imposition of
sanctions, including Petitioner’s release.

      4.    If Respondent elects to file an answer, the following procedures must be
followed by Respondent and Petitioner:

             A.    By March 19, 2021, Respondent must file all state court records
that are relevant to the cognizable claims. See, e.g., Rule 5(c)-(d) of the Rules
Governing Section 2254 Cases in the United States District Courts. Those records must
be contained in a separate filing entitled: “Designation of State Court Records in
Support of Answer.”

              B.    No later than 30 days after the relevant state court records are filed,
Respondent must file an answer. The answer must be accompanied by a separate brief,
submitted at the time the answer is filed. Both the answer and the brief must address all
matters germane to the case including, but not limited to, the merits of Petitioner’s
allegations that have survived initial review, and whether any claim is barred by a
failure to exhaust state remedies, a procedural bar, non-retroactivity, a statute of
limitations, or because the petition is an unauthorized second or successive petition.
See, e.g., Rules 5(b) and 9 of the Rules Governing Section 2254 Cases in the United
States District Courts.
                                            3
   8:21-cv-00007-RGK-PRSE Doc # 8 Filed: 02/02/21 Page 4 of 4 - Page ID # 48




               C.    Copies of the answer, the designation, and Respondent’s brief must
be served on Petitioner at the time they are filed with the court except that Respondent
is only required to provide Petitioner with a copy of the specific pages of the designated
record that are cited in Respondent’s answer and brief. In the event that the designation
of state court records is deemed insufficient by Petitioner or Petitioner needs additional
records from the designation, Petitioner may file a motion with the court requesting
additional documents. Such motion must set forth the documents requested and the
reasons the documents are relevant to the cognizable claims.

              D.     No later than 30 days after Respondent’s brief is filed, Petitioner
must file and serve a brief in response. Petitioner must not submit any other documents
unless directed to do so by the court.

              E.     No later than 30 days after Petitioner’s brief is filed, Respondent
must file and serve a reply brief. In the event that Respondent elects not to file a reply
brief, he should inform the court by filing a notice stating that he will not file a reply
brief and that the merits of the petition are therefore fully submitted for decision.

              F.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: April 19, 2021: check for Respondent’s
answer and separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule 6
of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 2nd day of February, 2021.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge


                                            4
